Title: To Thomas Jefferson from John Paradise, 16 September 1789
From: Paradise, John
To: Jefferson, Thomas



Dear Sir
London Sepr. 16th. 1789

Our valuable friend doctor Bancroft and Mrs. Paradise have already acquainted you with the reason which has hitherto prevented me from writing to you. As the deed in question is not yet finished, and I am still obliged in a manner to lurk, the dejection of my spirits still continues, and my seemingly culpable silence would have [of] course still have continued, had not Mr. Trumbull informed me that you are not well. This has roused me from the torpor which my disgraceful situation has brought upon me, and I eagerly take up my pen, not, however, to express my gratitude for the unparallelled favours you have conferred upon me and my family; for what words can express it? But most earnestly to entreat you to let me know by return of the post how you are, since no one can possibly be more deeply interested in your welfare than I am, and Mr. Trumbull’s intelligence has alarmed me beyond expression. On my arrival hither I found a letter from the inestimable Mr. Wythe, by which he informs me that in consequence of a late act of our general assembly he remains the sole judge of the high court of chancery. I also found one from Mr. Burell, who does not mention a word about remittances. I hope, however, that the Planter, which is now daily expected, will bring them. As to my debt to you, I refer you to doctor Bancrofts letter. Mr. Ledlier is certainly dead, but I have the satisfaction to find from the newspapers that the report of Major Langborn’s death was groundless. Mrs. Paradise joins with me in every good wish to you and your amiable family. I beg my best compliments to Mr. Short, and have the  honour to be with a due sense of gratitude Your Excellency’s most faithful friend and most obliged humble servant,

John Paradise

